Exhibit 10.2

AMENDMENT NO. 3
TO CREDIT AGREEMENT
AND
AMENDMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT


THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”) is dated as of October 6, 2014 and is
entered into among SUNEDISON, INC., a Delaware corporation (the “Borrower”), the
Guarantors party hereto and the Lenders party hereto, and is acknowledged by the
Administrative Agent, and is made with reference to that certain Credit
Agreement dated as of February 28, 2014 (as amended through the date hereof, the
“Credit Agreement”) among the Borrower, the Lenders, the Administrative Agent
and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement and the Pledge and Security
Agreement as provided for herein; and
WHEREAS, the Required Lenders are willing to agree to amend the provisions of
the Credit Agreement and the Pledge and Security Agreement as set forth herein,
upon terms and subject to conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO THE CREDIT AGREEMENT

The Credit Agreement is hereby amended as follows:
A.    Section 1.01 of the Credit Agreement is hereby amendment by inserting the
following new definition in their appropriate alphabetical place:
“Amendment No. 3 Date” means October 6, 2014.
“Borrower/YieldCo II Agreements” means, collectively, each support service
agreement, supply agreement, license agreement, tax matters agreement and any
other agreement, document or instrument entered into by the Borrower and YieldCo
II, each of which shall be in the form and substance reasonably satisfactory to
the Administrative Agent.
“Specified Stock Certificates” and “Specified Stock Certificate” have the
meanings specified in Section 6.14(d).
“Transfer Agent” has the meaning specified in Section 6.14(d).
“YieldCo II” means a subsidiary of the Borrower formed for the purpose of
directly or indirectly owning subsidiaries that own and operate Alternative Fuel
Energy Systems, with the Borrower providing specified support services to such
Person and/or its subsidiaries for a fee, and for the purpose of divesting a
portion of the Equity Interests in such Person in an initial public offering,
with the intent that such Person will pay quarterly dividends to the holders of
its Equity Interest after such initial public offering.
“YieldCo II Holdings” has the meaning specified in Section 7.02(r).
“YieldCo II Intermediate” means a subsidiary of the Borrower and the parent
company of one or more subsidiaries that own and operate Alternative Fuel Energy
Systems.








--------------------------------------------------------------------------------



B.    The definition of “Excluded Assets” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the phrase “Equity Interests in YieldCo
or YieldCo Intermediate” appearing therein with the phrase “Equity Interests in
YieldCo, YieldCo Intermediate, YieldCo II or YieldCo II Intermediate”.
C.    The definition of “Liquidity Amount” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the following phrase:
“(B) the amount by which the Aggregate Commitments exceed the Outstanding
Amount”
appearing therein, with the following phrase:
“(B) the amount by which the Aggregate Commitments not in excess of $400,000,000
exceed the Outstanding Amount”
D.    The definition of “Solar Energy System” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
“Solar Energy System” means a solar, wind, biomass, natural gas, hydroelectric,
geothermal or other clean energy generating installation or a hybrid energy
generating installation that utilizes a combination of solar, wind, biomass,
natural gas, hydroelectric, geothermal or other clean fuel and an alternative
fuel source, in each case whether commercial or residential in nature.
E.    The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
“Unrestricted Subsidiary” means (i) YieldCo and YieldCo Intermediate and each of
their subsidiaries (including any Non-Recourse Subsidiary that becomes a
subsidiary of YieldCo and/or YieldCo Intermediate, at which time such subsidiary
shall cease to be a Non-Recourse Subsidiary hereunder and become an Unrestricted
Subsidiary), (ii) SSL TopCo and each subsidiary of SSL TopCo, and (iii) YieldCo
II and YieldCo II Intermediate and each of their subsidiaries (including any
Non-Recourse Subsidiary that becomes a subsidiary of YieldCo II and/or YieldCo
II Intermediate, at which time such subsidiary shall cease to be a Non-Recourse
Subsidiary hereunder and become an Unrestricted Subsidiary). Each Unrestricted
Subsidiary in existence on the Closing Date is listed on Schedule 1.01(c).
F.    Section 2.03(a)(i) of the Credit Agreement is hereby amended by replacing
the following phrase appearing therein:
“provided, further, that, notwithstanding anything else to the contrary in this
Agreement or in any other Loan Document, the maximum aggregate face amount of
all Letters of Credit and Bankers’ Acceptances issued under this Agreement and
outstanding at any given time shall not exceed the Aggregate Commitments as of
the time of issuance”
appearing therein, with the following phrase
“provided, further, that, notwithstanding anything else to the contrary in this
Agreement or in any other Loan Document, (x) the maximum aggregate face amount
of all Letters of Credit and Bankers’ Acceptances issued under this Agreement
and outstanding at any given time shall not exceed the Aggregate Commitments as
of the time of issuance and (y) the maximum aggregate face amount of all Letters
of Credit and Bankers’ Acceptances issued by Wells Fargo under this Agreement
and outstanding at any given time shall not exceed $400,000,000 unless otherwise
agreed by Wells Fargo in writing and in advance”.

2




 

--------------------------------------------------------------------------------



G.    Section 2.05 of the Credit Agreement is hereby amended by inserting a new
subclause (j) therein, which shall read in its entirety as follows:
“(j)    If the Administrative Agent notifies the Borrower and Wells Fargo at any
time that the Outstanding Amount of all Letters of Credit and Banker’s
Acceptances issued by Wells Fargo at such time exceeds $420,000,000, then,
within two Business Days after receipt of a written request from Wells Fargo,
the Borrower shall Cash Collateralize L/C-BA Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to
$400,000,000. Wells Fargo may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.”
H.    Section 2.17(a) of the Credit Agreement is hereby amended by:
(a)    replacing the phrase “by an amount (for all such requests) not exceeding
$135,000,000 less any increase in the Aggregate Commitments pursuant to Section
2.17(g) hereof” appearing therein with the phrase “by an amount (for all such
requests after the Amendment No. 3 Date) not exceeding $485,000,000”; and
(b)    replacing the phrase “a maximum of five such requests” appearing therein
with the phrase “a maximum of five such requests after the Amendment No. 3
Date”.
I.        Section 5.11 of the Credit Agreement is hereby amended by replacing
the phrase “or any tax matters agreement that constitutes a Borrower/YieldCo
Agreement” appearing therein with the phrase “or any tax matters agreement that
constitutes a Borrower/YieldCo Agreement or a Borrower/YieldCo II Agreement”.
J.        Section 6.01(b) of the Credit Agreement is hereby amended by replacing
the following phrase:
“and (ii) with respect to YieldCo and its subsidiaries, with the first quarterly
financial statement to be delivered after the initial public offering of Equity
Interest in YieldCo”
appearing therein, with the following phrase:
“(ii) with respect to YieldCo and its subsidiaries, with the first quarterly
financial statement to be delivered after the initial public offering of Equity
Interest in YieldCo and (iii) with respect to YieldCo II and its subsidiaries,
with the first quarterly financial statement to be delivered after the initial
public offering of Equity Interest in YieldCo II”.
K.    Section 6.13(b) of the Credit Agreement is hereby amended by replacing the
following phrase
“(or if YieldCo Holdings or any other new Subsidiary is formed to hold any
Equity Interests in SSL TopCo, YieldCo or YieldCo Intermediate (in which case
such Subsidiary must be a Domestic Subsidiary)”
appearing therein, with the following phrase:
“(or if YieldCo Holdings, YieldCo II Holdings or any other new Subsidiary is
formed to hold any Equity Interests in SSL TopCo, YieldCo, YieldCo Intermediate,
YieldCo II or YieldCo II Intermediate (in which case such Subsidiary must be a
Domestic Subsidiary))”.

3




 

--------------------------------------------------------------------------------



L.    Section 6.14(c) of the Credit Agreement is hereby amended by replacing the
following phrase:
“and (C) SSL TopCo not to exceed sixty-five percent (65%) of the issued and
outstanding Equity Interests in SSL TopCo”
appearing therein, with the following phrase:
“, (C) SSL TopCo not to exceed sixty-five percent (65%) of the issued and
outstanding Equity Interests in SSL TopCo and (D) YieldCo II and YieldCo II
Intermediate; provided that if YieldCo II or YieldCo II Intermediate is a
Controlled Foreign Corporation (as defined in the Pledge and Security
Agreement), such pledge shall not exceed sixty-five percent (65%) of the issued
and outstanding Equity Interests in YieldCo II or YieldCo II Intermediate, as
applicable”.
M.    Section 6.14 of the Credit Agreement is hereby further amended by
inserting therein a new Section 6.14(d), which shall read in its entirety as
follows:
“(d) Without limiting Section 6.14(c), Borrower shall:
(i)    within thirty (30) days after the Amendment No. 3 Date (as any such
period may be extended by the Administrative Agent in its sole discretion),
deliver (or caused to be delivered) to the Agent:
(A) undated original stock powers executed in blank and medallion guaranteed
with respect to each original stock certificate evidencing Equity Interest in
SSL TopCo previously delivered to the Agent;
(B) original stock certificates evidencing all Class B Common Stock in YieldCo
held by SunEdison Holding Corporation and undated original stock powers executed
in blank and medallion guaranteed with respect to each such stock certificate;
(C) original certificates evidencing all Class B Units in YieldCo Intermediate
held by SunEdison Holding Corporation and undated original powers executed in
blank and medallion guaranteed with respect to each such certificate; and
(D) an executed agreement substantially in the form of Exhibit B to the Pledge
and Security Agreement relating to incentive distribution rights granted to
SunEdison Holding Corporation by YieldCo Intermediate pursuant to its
Organization Documents;
(ii)    within five (5) Business Days after the creation of YieldCo II and
YieldCo II Intermediate (as any such period may be extended by the
Administrative Agent in its sole discretion), original stock (or limited
liability company, as applicable) certificates evidencing Equity Interest in
YieldCo II and YieldCo II Intermediate and undated original stock (or limited
liability company, as applicable) powers executed in blank with respect to each
other certificate; and
(iii)    within fifteen (15) after the initial public offering of YieldCo II (as
any such period may be extended by the Administrative Agent in its sole
discretion), original certificates evidencing the Equity Interests in YieldCo II
and YieldCo II Intermediate held by a Loan Party and undated original powers
executed in blank and medallion guaranteed with respect to such certificates,
provided, however, that if any Equity Interest in YieldCo II Intermediate is not
certificated, Borrower shall (or shall cause to be delivered) to the
Administrative Agent, within such 15-day period, an executed agreement
substantially in the form of Exhibit B to the Pledge and Security Agreement
relating to such Equity Interest.

4




 

--------------------------------------------------------------------------------



Borrower has informed the Administrative Agent that Computershare Trust Company,
N.A., as transfer agent and registrar (together with any other Person acting as
the transfer agent and registrar for any Specified Stock Certificate (as
hereinafter defined), the “Transfer Agent”), which issues the certificates
described in this Section 6.14(d) (collectively, the “Specified Stock
Certificates” and each a “Specified Stock Certificate”), will require, in the
event a Specified Stock Certificate is lost or destroyed, a posting of a bond in
an amount of up to 3% (or such higher amount as may be required by the
applicable Transfer Agent from time to time) of the value of the lost or
destroyed Specified Stock Certificate for the Transfer Agent to issue a
replacement stock certificate. To facilitate the pledging of the Specified Stock
Certificates by a delivery thereof to the Administrative Agent, the Lenders and
the Administrative Agent agree with Borrower that, in the event a Specified
Stock Certificate, after being delivered to the Administrative Agent, is lost or
destroyed prior to being returned to and received by the Borrower (or the
relevant Loan Party), the Administrative Agent will deliver (and the Lenders
authorize the Administrative Agent to deliver) such bond to the Transfer Agent
following receipt by the Administrative Agent of the payment by each Lender of
its pro rata share of the cost of such bond (and each Lender agrees to make such
payment within five (5) Business Days of receipt of a written request therefor
from the Administrative agent); provided, that if such loss or destruction is a
result of the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment, the Administrative Agent shall reimburse each Lender for the amount so
paid by such Lender in respect of such bond.”
N.    Section 6.15 of the Credit Agreement is hereby amended by replacing the
phrase “each Borrower/SSL TopCo Agreement and each Borrower/YieldCo Agreement
(each a “Material Contract”)” appearing therein with the phrase “each
Borrower/SSL TopCo Agreement, each Borrower/YieldCo Agreement and each
Borrower/YieldCo II Agreement (each a “Material Contract”)”.
O.    Section 7.02(n) of the Credit Agreement is hereby amended by:
(a)    deleting the word “and” appearing immediately before clause (ii) thereof;
and
(b)    inserting new clause (iii) and clause (iv) therein, which shall read in
their entirety as follows:
“(iii) Cash Investments in YieldCo II and YieldCo II Intermediate in an
aggregate amount not to exceed $100,000,000 as long as the proceeds of such Cash
Investments are not used by YieldCo II to fund any dividends and (iv)
contributions of Non-Recourse Subsidiaries owning and operating Alternative Fuel
Energy Systems and products related thereto and components thereof to the
capital of YieldCo II or YieldCo II Intermediate”.
P.        Section 7.02(r) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(r) (i) Borrower may form a new wholly-owned Domestic Subsidiary (“YieldCo
Holdings”) to hold Equity Interests in YieldCo and may contribute YieldCo to
YieldCo Holdings as long as YieldCo Holdings becomes a Loan Party and complies
with the provisions of Section 6.13 (without regard to the time limits otherwise
set forth therein) substantially concurrently at the time of its formation, and
(ii) Borrower may form a new wholly-owned Domestic Subsidiary (“YieldCo II
Holdings”) to hold Equity Interests in YieldCo II and may contribute YieldCo II
to YieldCo II Holdings as long as YieldCo II Holdings becomes a Loan Party and
complies with the provisions of Section 6.13 (without regard to the time limits
otherwise set forth therein) substantially concurrently at the time of its
formation;”
Q.    Section 7.05(h) of the Credit Agreement is hereby amended by inserting new
clause (iv) and clause (v) therein, which shall read in their entirety as
follows:

5




 

--------------------------------------------------------------------------------



“(iv) Dispositions of Equity Interests in YieldCo II and YieldCo II
Intermediate; and
(v)(A) Dispositions of YieldCo II Intermediate to YieldCo II, (B) Dispositions
of other Non-Recourse Subsidiaries owning and operating Alternative Fuel Energy
Systems and products related thereto and components thereof to YieldCo II or
YieldCo II Intermediate and (C) contribution of YieldCo II to YieldCo II
Holdings to the extent permitted by Section 7.02(r);”
R.    Section 7.12 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“7.12    Amendments to Organization Documents; Borrower/SSL TopCo Agreement,
Borrower/YieldCo Agreement and Borrower/YieldCo II Agreement. Amend, modify or
waive any of its rights under any of its Organization Documents, Borrower/SSL
TopCo Agreements, Borrower/YieldCo Agreements or Borrower/YieldCo II Agreements
to the extent that such amendment, modification or waiver would be materially
adverse to the interests of the Lenders.”
SECTION II.
AMENDMENTS TO THE PLEDGE AND SECURITY AGREEMENT

The Pledge and Security Agreement is hereby amended as follows:
A.    Section 2.2(d) of the Pledge and Security Agreement is hereby amended by
amending and restating the proviso appearing therein to read in its entirety as
follows:
“provided, further, however, that the Collateral shall include (and such
security interest shall attach to) the Equity Interests in (i) SSL TopCo to the
extent not in excess of 65% of the voting power of all Equity Interest in SSL
TopCo, (ii) YieldCo, (iii) YieldCo Intermediate; (iv) YieldCo II, provided that
if YieldCo II is a Controlled Foreign Corporation, only to the extent not in
excess of 65% of the voting power of all Equity Interest in YieldCo II and (v)
YieldCo II Intermediate, provided that if YieldCo II Intermediate is a
Controlled Foreign Corporation, only to the extent not in excess of 65% of the
voting power of all Equity Interest in YieldCo II Intermediate; and”
B.    Section 5.7(e) of the Pledge and Security Agreement is hereby amended by
replacing the phrase “under any Borrower/SSL TopCo Agreement or Borrower/YieldCo
Agreement” appearing therein with the phrase “under any Borrower/SSL TopCo
Agreement or Borrower/YieldCo Agreement or Borrower/YieldCo II Agreement”.
C.    Section 5.9 of the Pledge and Security Agreement is hereby amended by
replacing the phrase “a Borrower/SSL TopCo Agreement or Borrower/YieldCo
Agreement” with the phrase “a Borrower/SSL TopCo Agreement or Borrower/YieldCo
Agreement or Borrower/YieldCo II Agreement”.
D.    Section 6.6(c) of the Pledge and Security Agreement is hereby amended by:
(a)    replacing the phrase “Except as expressly permitted” appearing therein
with the phrase “Except as permitted”;
(b)    amending and restating clause (i) thereof to read and its entirety as
follows: “(i) [Intentionally Omitted],”
(c)    replacing the phrase “(ii) permit any issuer of any Pledged Equity
Interest” appearing therein with the phrase “(ii) permit any issuer of any
Pledged Equity Interest that is a Grantor”; and
(d)    replacing the phrase “(iii) other than as permitted under the Credit
Agreement, permit” appearing therein with the phrase “(iii) permit”.

6




 

--------------------------------------------------------------------------------



E.    Section 6.6(d) of the Pledge and Security Agreement is hereby amended by
replacing the phrase “Except as expressly permitted” appearing therein with the
phrase “Except as permitted”.
SECTION III.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof upon the
Administrative Agent receiving a counterpart signature page of this Amendment
duly executed by the Loan Parties and the Required Lenders and the
acknowledgment of this Amendment by the Administrative Agent (the date of
satisfaction of such condition being referred to herein as the “Amendment No. 3
Date”).
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, Borrower represents and
warrants to each Lender that the following statements are true and correct in
all material respects:
A.    Corporate Power and Authority. Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents.
B.    Authorization; No Contravention. The execution and delivery by Borrower of
this Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of Borrower’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any material Contractual Obligation to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.
C.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by Borrower or performance by, or
enforcement against, Borrower of this Amendment, the Credit Agreement or any
other Loan Document, except those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect.
D.    Binding Effect. This Amendment, when delivered hereunder, will have been
duly executed and delivered by Borrower, and when so delivered will constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
E.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
F.    Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and Pledge and Security Agreement and this Amendment and
consents to the amendments to the Credit Agreement and Pledge and Security
Agreement effected pursuant to this Amendment. Each Guarantor hereby confirms
that each

7




 

--------------------------------------------------------------------------------



Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all “Obligations” under each of the Loan Documents to which
is a party (in each case as such terms are defined in the applicable Loan
Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment,
except as expressly amended by this Amendment. Each Guarantor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION VI.
MISCELLANEOUS

A.    Effect on the Credit Agreement and the Other Loan Documents. Except as
expressly amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


[Remainder of this page intentionally left blank.]

8




 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUNEDISON, INC.,
as the Borrower


By: /s/ BrianWuebbels
     Name: Brian Wuebbels
     Title: EVP & CFO

SunEdison, Inc.
Amendment No. 3 to Credit Agreement and Amendment No. 1 to Pledge and Security
Agreement
Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By: /s/ Romie Basra
     Name: Romie Basra
     Title: Vice President





SunEdison, Inc.
Amendment No. 3 to Credit Agreement and Amendment No. 1 to Pledge and Security
Agreement
Signature Page

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Michelle Latzori
     Name: Michelle Latzori
     Title: Authorized Signatory




MIHI LLC,
as a Lender




By: /s/ Stephen Mehos
     Name: Stephen Mehos
     Title: Authorized Signatory




By: /s/ Ayesha Farooqi
     Name: Ayesha Farooqi
     Title: Authorized Signatory




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender and L/C Issuer






By: /s/ Anca Trifan
     Name: Anca Trifan
     Title: Managing Director




By: /s/ Dusan Lazarov
     Name: Dusan Lazarov
     Title: Director


THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By: /s/ Tyler J. McCarthy
     Name: Tyler J. McCarthy
     Title: Director


CITICORP NORTH AMERICA INC.,
as a Lender




By: /s/ Carl Cho
     Name: Carl Cho
     Title: Vice President
BARCLAYS BANK PLC,
as a Lender




By: /s/ Christopher Lee
     Name: Christopher Lee
     Title: Assistant Vice President






SUNEDISON HOLDINGS CORPORATION,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, INC.,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




MEMC PASADENA, INC.,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




ENFLEX CORPORATION,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


NVT, LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer






SOLAICX,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUN EDISON LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON CANADA, LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




FOTOWATIO RENEWABLE VENTURES, INC.,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON CONTRACTING, LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




NVT LICENSES, LLC,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




TEAM-SOLAR, INC.,
as a Guarantor


By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer






Acknowledged by:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Romie Basra
Name: Romie Basra
Title: Vice President



SunEdison, Inc.
Amendment No. 3 to Credit Agreement and Amendment No. 1 to Pledge and Security
Agreement
Signature Page